Exhibit 10.1
HOLLIDAY FENOGLIO FOWLER, L.P.
AMENDED AND RESTATED PROFIT PARTICIPATION BONUS PLAN
Adopted: January 17, 2011
     1. Purpose. This Profit Participation Bonus Plan (the “Plan”) is
established to attract, retain and provide incentives to employees, and to
promote the financial success, of Holliday Fenoglio Fowler, L.P., a Texas
limited partnership (the “Company”). Capitalized terms shall have the meanings
defined herein.
     2. Effective Date. The Plan is effective as provided herein.
     3. Applicability of Plan to Designated Offices. The Plan shall apply to
each separate office and/or line of business in each office of the Company
(each, an “Office”) designated by the Managing Member of the Company (the
“Managing Member”).
     4. Office Bonus Pool Calculation.
          (a) Calculation of Office Bonus Pool. With respect to each Office to
which the Plan applies and for each calendar year (a “Plan Year”), if a fourteen
and one-half percent (14.5%) or greater Profit Margin (as defined below) is
generated by such Office, as determined by the Managing Member in accordance
with the terms herein, then an amount equal to fifteen percent (15%) of the
Adjusted Operating Income (as defined below) generated by such Office, as
determined by the Managing Member in accordance with the terms herein, shall
comprise the “Office Bonus Pool” for such Office.
               (i) For purposes of the Plan, Profit Margin means the Net
Operating Income (as defined below) of such Office as a percentage of the
revenue of such Office, all as determined in accordance with U.S. Generally
Accepted Accounting Principles applied on a consistent basis “GAAP”).
               (ii) For purposes of the Plan, Net Operating Income means net
operating income (using the same revenue and cost accounts as used in preparing
the Company’s audited financial statements) of such Office, which includes
allocations for overhead expenses and servicing expenses, if applicable, plus
any gain on sale of mortgage servicing rights and securitization compensation
from the securitization of any Freddie Mac loans which the Company services.
               (iii) For purposes of the Plan, Adjusted Operating Income means
the Net Operating Income of such Office adjusted for depreciation and
amortization.
          (b) Timing of Calculation. The amount of the Office Bonus Pool, if
any, for each Office to which the Plan applies shall be calculated as soon as
reasonably practicable following the closing of the books and records of the
Company in accordance with GAAP in respect of the applicable Plan Year (or on
such later date determined by the Managing Member)

 



--------------------------------------------------------------------------------



 



(the “Determination Date”) by the Chief Financial Officer of HFF, Inc. or his or
her designee (the “Chief Financial Officer”).
          (c) No Adjustment. The Office Bonus Pool shall not be adjusted based
on any information that becomes available at any time following the
Determination Date, absent fraud, accounting irregularities, willful misconduct,
gross negligence or manifest error. The Office Bonus Pool calculation performed
on the Determination Date shall take in account all relevant information
available on that Determination Date.
          (d) Special Rule for Certain Offices.
               (i) Default Rule. For any Office in which both investment sales
employees and debt employees are employed, the investment sales group and the
debt group shall be treated for all purposes under the Plan as separate Offices
and the head of each such group (each, a “Group Head”) shall be treated for all
purposes under the Plan as an Office Head.
               (ii) Election by Group Heads. Notwithstanding Section 4(d)(i) of
the Plan, the Group Heads in any Office at which both investment sales employees
and debt employees are employed may, prior to the beginning of a Plan Year,
jointly elect (after consultation with the Managing Member) to treat the
investment sales group and the debt group at such Office as a single Office for
all purposes under the Plan by providing a joint notice of such election to the
Chief Financial Officer or his or her designee.
     5. Allocation of Office Bonus Pool.
          (a) Individual Eligibility. Each full-time or part-time employee of
the Company is eligible to receive a bonus payment under the Plan (a “Profit
Participation Bonus”) with respect to services performed during a Plan Year.
          (b) Allocation. For each Plan Year, each Office Head, in consultation
with the Managing Member, shall select the recipients of Profit Participation
Bonuses and shall determine the allocation of the Office Bonus Pool among such
recipients (“Allocation Plan”).
          (c) Submission of Allocation Plan. Each Office Head shall submit the
Allocation Plan for the Plan Year to the Chief Financial Officer prior to the
Determination Date.
          (d) Termination of Employment. Except as otherwise provided in an
individual’s employment agreement with the Company, if any, no individual shall
be eligible to receive a Profit Participation Bonus if the Company does not
employ him or her on the date that the Profit Participation Bonus is paid to the
eligible individuals. Whether an individual is employed by the Company on the
date that the Profit Participation Bonus is paid to the eligible individuals
shall be determined in the sole and absolute discretion of the Managing Member.
     6. Payment of Profit Participation Bonus.
          (a) Subject to any applicable federal, state, local or other
withholding taxes, Profit Participation Bonuses shall be paid in accordance with
each Office’s Allocation Plan within thirty (30) days following the
Determination Date, or, if determined by the Managing

2



--------------------------------------------------------------------------------



 



Member with respect to any Office, on or before March 15 of the year following
the Plan Year with respect to which the Profit Sharing Bonus was earned.
          (b) The Board of Directors of HFF, Inc., or any appropriate committee
thereof, may elect in its sole discretion to pay up to one-third (1/3) of the
Profit Participation Bonuses in the form of equity-based awards pursuant to the
HFF, Inc. 2006 Omnibus Incentive Compensation Plan (or any other compensation
plan adopted by HFF, Inc. under which equity securities of HFF, Inc. are
authorized); provided that any amounts of the Profit Participation Bonuses that
are not paid in the form of such equity-based awards shall be paid in cash;
provided, further, notwithstanding anything contained herein to the contrary,
that any such equity-based awards shall comply in form with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and any such cash
payments shall be paid on or before March 15 of the year following the Plan Year
with respect to which the Profit Sharing Bonus was earned.
     7. Administration.
          (a) Managing Member. The Plan shall be administered by the Managing
Member; provided that any Profit Participation Bonuses to be paid to any
executive officers of HFF, Inc. must be approved in advance by the Board of
Directors of HFF, Inc. or any appropriate committee thereof. Except as otherwise
provided herein, any action of the Managing Member in administering the Plan
shall be final, conclusive and binding on all persons, including the Company,
its subsidiaries and affiliates, any employee and any persons claiming rights
from or through employees of the Company.
          (b) Powers of the Managing Member. Subject to the provisions of the
Plan, the Managing Member shall have full and final authority in his or her
discretion (i) to construe and interpret the Plan and to make all other
determinations, including determinations as to the eligibility of any employee
to a benefit hereunder, as he or she may deem necessary or advisable for the
administration of the Plan, (ii) to correct any defect or supply any omission or
reconcile any inconsistency in the Plan, (iii) to adopt, amend and rescind such
rules and regulations as, in his or her opinion, may be advisable in the
administration of the Plan, (iv) to require any person to furnish such
reasonable information as requested for the purpose of the proper administration
of the Plan as a condition to receiving any benefits under the Plan, and (v) to
prepare and distribute information explaining the Plan to employees.
          (c) Delegation. The Managing Member may delegate all or any portion of
his or her duties, responsibilities and powers under the Plan to the chief
operating officer, chief financial officer, any Office Head or Group Head, or
any other employee of the Company as the Managing Member deems appropriate. The
Managing Member may revoke any such allocation or delegation at any time for any
reason with or without prior notice.
          (d) Indemnification. The Company shall indemnify and hold harmless the
Managing Member, each of his or her affiliates and/or agents and the Chief
Financial Officer of HFF, Inc. (or his or her designee) (each, a “Managing
Member Indemnitee” and collectively the “Managing Member Indemnitees”) from and
against any and all liabilities, costs and expenses incurred by the Managing
Member Indemnitees as a result of any act or omission to act in connection with
the performance of the Managing Member’s or the Chief Financial Officer of

3



--------------------------------------------------------------------------------



 



HFF, Inc.’s duties, responsibilities and obligations under the Plan, to the
maximum extent permitted by law, other than such liabilities, costs and expenses
as may result from the gross negligence, bad faith, willful misconduct or
criminal acts of a Managing Member Indemnitee.
          (e) Payment of Administrative Expenses. All reasonable expenses
incurred in administering the Plan shall be paid by the Company.
     8. Recapitalization. The Managing Member shall determine, in his or her
sole and absolute discretion, the effect upon the Plan and the Profit
Participation Bonuses payable hereunder, if any, of any stock dividend,
recapitalization, forward stock split or reverse stock split, reorganization,
division, merger, consolidation, spin-off, combination, repurchase or share
exchange, extraordinary or unusual cash distribution or other similar corporate
transaction or event.
     9. Limits on Transferability; Beneficiaries. No right or other interest of
an employee under the Plan shall be pledged, encumbered, or hypothecated to, or
in favor of, or subject to any lien, obligation, or liability of such employee
to, any party, other than the Company, or any of its subsidiaries or affiliates,
or assigned or transferred by such employee otherwise than by will or the laws
of descent and distribution. Notwithstanding the foregoing, the Managing Member
may, in his or her sole and absolute discretion, provide that rights or other
interests of an employee under the Plan are transferable, without consideration,
to immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners. The Managing Member may attach to
such transferability feature such terms and conditions as he or she deems
advisable. In addition, an employee may, in the manner established by the
Managing Member, designate a beneficiary (which may be a person or a trust) to
receive any payment under the Plan upon the death of the Participant. A
beneficiary, guardian, legal representative or other person claiming any rights
under the Plan from or through any employee shall be subject to all terms and
conditions of the Plan, except as otherwise determined by the Managing Member,
and to any additional restrictions deemed necessary or appropriate by the
Managing Member.
     10. No Right to Future Employment. Nothing in this Plan, nor any Profit
Participation Bonus awarded under this Plan, shall confer on any employee or
other person any right to be continued in the employ of, be employed by, or
enter into or maintain any other relationship with, the Company, or limit in any
way the right of the Company to terminate such person’s employment or other
relationship at any time, for any reason or no reason.
     11. No Right to Continued Participation. An employee’s receipt of a Profit
Participation Bonus under the Plan for a Plan Year shall not confer upon such
employee the right to receive a Profit Participation Bonus, or any particular
amount of a Profit Participation Bonus, in any subsequent Plan Year.
     12. Funding. The Plan shall be entirely unfunded at all times and no
provision shall be made with respect to segregating assets of the Company for
payment of any benefit hereunder at any time. No employee or other person shall
have any interest in any particular assets of the Company by reason of the right
to receive a benefit under the Plan and any such employee or

4



--------------------------------------------------------------------------------



 



other person shall have only the rights of a general unsecured creditor of the
Company with respect to any rights under the Plan.
     13. Amendment or Termination of Plan. The Plan may only be amended or
terminated through a writing executed by each limited partner and general
partner of the Company.
     14. Successors. The Plan shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business, and the successor shall
be substituted for the Company under this Plan.
     15. Section 409A. To the extent determined necessary or advisable by the
Managing Member in his or her sole discretion, Profit Participation Bonus awards
hereunder shall be interpreted to the extent possible to comply with the
provisions of section 409A of the Code (or avoid application of such Code
section), to the extent applicable.
     16. Headings. The titles and headings used in the Plan are intended for
convenience only and shall not be construed as in any way affecting or modifying
the text of this Plan, which text shall control.
     17. Governing Law. The obligations of the Company under this Plan shall be
governed by and construed and interpreted in accordance with the laws of the
State of Texas, without regard to the conflict of laws provisions thereof.
     18. Data Protection. By receiving a Profit Participation Bonus under the
Plan, an employee consents to the collection, processing, transmission and
storage by the Company, in any form whatsoever, of any data of a professional or
personal nature which is necessary for the purposes of administering the Plan.

5